Pursuant to an order granting a rehearing in the case at bar, oral arguments were heard on the part of counsel for the respective parties for the second time, when additional briefs in support of the various contentions of counsel were filed in the cause. These briefs have been studied, the authorities cited examined and the record again carefully considered in the light of the argument and contentions of counsel; and the court, after a careful consideration of the entire record, is now advised of its judgment to be entered in the premises: it is therefore upon consideration ordered by the Court that the original opinion in the case at bar as prepared by Mr. Justice CHAPMAN *Page 473 
be, on rehearing granted, adhered to and reaffirmed.
It is so ordered.
BROWN, C. J., WHITFIELD, CHAPMAN and THOMAS, JJ., concur.
TERRELL, BUFORD and ADAMS, JJ., dissent.